DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 6,724,278 in view of Burgener US 9,041,484.
1.	Smith discloses a filter device (Fig. 2 item 60) having a passband (composite filter response of items 62-66; Col. 2 lines 37-39), the filter device comprising: a first filter (62) and a second filter (64) connected in parallel with each other between a first terminal (44) and a second terminal (50), wherein the passband of the filter device includes at least part of a first passband of the first filter and at least part of a second passband of the second filter (due to being parts of the composite filter response), the first passband and the second passband being narrower than the passband of the filter device (each respective passband response is narrow than the whole composite filter response), the second passband having a center frequency higher than a center frequency of the first passband (Col. 2 lines 37-39; with the no overlap of the passbands, the center frequencies would be different and there would be one center frequency, e.g. read as of the second passband, being higher than another center frequency, e.g. read as of the first passband); the first and second passbands do not overlap (Col. 2 lines 37-39); and the filter device includes elastic wave device (Col. 2 lines 29-33).
	Smith does not disclose the first filter includes a plurality of elastic wave resonators, and a first capacitive element connected in parallel with a first elastic wave resonator included in the plurality of elastic wave resonators.
	Burgener discloses a filter (Fig. 2D, etc.) comprising a plurality of elastic wave resonators (80A-C) and a first capacitive element (e.g. 98A, or 98C) connected in parallel with a first elastic wave resonator included in the plurality of elastic wave resonators.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have substituted the filters with the filters of Burgener.  The modification would have been obvious because it is a substitution of similar parts for the same filtering functions and has the benefit of the tuning of the anti-resonate frequency as taught by Burgener (Col. 7 lines 57-67).
2.	Smith does not disclose the first filter includes a parallel arm circuit connected between a grounding node and a path from the first terminal via the first filter to the second terminal, and the parallel arm circuit includes the first elastic wave resonator and the first capacitive element.
	Burgener discloses the first filter includes a parallel arm circuit (Burgener: Fig. 2D, item 96C) connected between a grounding node and a path from the first terminal via the first filter to the second terminal, and the parallel arm circuit includes the first elastic wave resonator (80C) and the first capacitive element (98C).
	As a consequence of the combination of claim 1, the first filter includes a parallel arm circuit connected between a grounding node and a path from the first terminal via the first filter to the second terminal, and the parallel arm circuit includes the first elastic wave resonator and the first capacitive element.
3.	Smith does not disclose the first filter includes at least one series arm circuit disposed in a path from the first terminal via the first filter to the second terminal, and the at least one series arm circuit includes the first elastic wave resonator and the first capacitive element.
	Burgener discloses the first filter includes at least one series arm circuit (Burgener: Fig. 2D, item 96A) disposed in a path from the first terminal via the first filter to the second terminal, and the at least one series arm circuit includes the first elastic wave resonator (80A) and the first capacitive element (98A).
	As a consequence of the combination of claim 1, the first filter includes at least one series arm circuit disposed in a path from the first terminal via the first filter to the second terminal, and the at least one series arm circuit includes the first elastic wave resonator and the first capacitive element.
4.	Smith does not disclose the at least one series arm circuit includes a first series arm circuit and a second series arm circuit, the first series arm circuit includes the first elastic wave resonator and the first capacitive element, the second series arm circuit includes a second elastic wave resonator and a second capacitive element connected in parallel with the second elastic wave resonator, and the at least one series arm circuit is disposed in series, in the path from the first terminal via the first filter to the second terminal, with the first series arm circuit and the second series arm circuit at opposite ends.
	Burgener discloses the at least one series arm circuit includes a first series arm circuit (Burgener: Fig. 2D, item 96A) and a second series arm circuit (98B), the first series arm circuit includes the first elastic wave resonator (80A) and the first capacitive element (98A), the second series arm circuit includes a second elastic wave resonator (80B) and a second capacitive element (98B) connected in parallel with the second elastic wave resonator, and the at least one series arm circuit is disposed in series, in the path from the first terminal via the first filter to the second terminal, with the first series arm circuit and the second series arm circuit at opposite ends (Fig. 2D).
	As a consequence of the combination of claim 1, the at least one series arm circuit includes a first series arm circuit and a second series arm circuit, the first series arm circuit includes the first elastic wave resonator and the first capacitive element, the second series arm circuit includes a second elastic wave resonator and a second capacitive element connected in parallel with the second elastic wave resonator, and the at least one series arm circuit is disposed in series, in the path from the first terminal via the first filter to the second terminal, with the first series arm circuit and the second series arm circuit at opposite ends.
7.	Smith does not disclose the first filter further includes a first switch connected in series with the first capacitive element; and the first elastic wave resonator is connected in parallel with the first capacitive element.
	Burgener discloses the first filter (Fig. 2D) further includes a first switch (Burgener: Fig. 3D item 105A; Col. 9 line 38; which would be the variable capacitors 98A-C in Fig. 2) connected in series with the first capacitive element (Burgener: Fig. 3D item 104B); and the first elastic wave resonator is connected in parallel with the first capacitive element (Fig. 2D).
	As a consequence of the combination of claim 1, the first filter further includes a first switch connected in series with the first capacitive element; and the first elastic wave resonator is connected in parallel with the first capacitive element.
12.	Smith discloses a radio frequency (RF) front-end circuit (Fig. 2) comprising: an amplifier circuit (80); and a filter device (Fig. 2 item 60), the filter device comprising: a first filter (62) and a second filter (64) connected in parallel with each other between a first terminal (44) and a second terminal (50), wherein a passband of the filter device (composite filter response of items 62-66; Col. 2 lines 37-39) includes at least part of a first passband of the first filter and at least part of a second passband of the second filter (due to being parts of the composite filter response), the first passband and the second passband being narrower than the passband of the filter device (each respective passband response is narrow than the whole composite filter response), the second passband having a center frequency higher than a center frequency of the first passband (Col. 2 lines 37-39; with the no overlap of the passbands, the center frequencies would be different and there would be one center frequency, e.g. read as of the second passband, being higher than another center frequency, e.g. read as of the first passband); the first and second passbands do not overlap (Col. 2 lines 37-39); and the filter device includes elastic wave device (Col. 2 lines 29-33); and the amplifier circuit (80) is electrically connected to the filter device (60).
	Smith does not disclose the first filter includes a plurality of elastic wave resonators, and a first capacitive element connected in parallel with a first elastic wave resonator included in the plurality of elastic wave resonators.
	Burgener discloses a filter (Fig. 2D, etc.) comprising a plurality of elastic wave resonators (80A-C) and a first capacitive element (e.g. 98A, or 98C) connected in parallel with a first elastic wave resonator included in the plurality of elastic wave resonators.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have substituted the filters with the filters of Burgener.  The modification would have been obvious because it is a substitution of similar parts for the same filtering functions and has the benefit of the tuning of the anti-resonate frequency as taught by Burgener (Col. 7 lines 57-67).
13.	Smith does not disclose the first filter includes a parallel arm circuit connected between a grounding node and a path from the first terminal via the first filter to the second terminal, and the parallel arm circuit includes the first elastic wave resonator and the first capacitive element.
	Burgener discloses the first filter includes a parallel arm circuit (Burgener: Fig. 2D, item 96C) connected between a grounding node and a path from the first terminal via the first filter to the second terminal, and the parallel arm circuit includes the first elastic wave resonator (80C) and the first capacitive element (98C).
	As a consequence of the combination of claim 12, the first filter includes a parallel arm circuit connected between a grounding node and a path from the first terminal via the first filter to the second terminal, and the parallel arm circuit includes the first elastic wave resonator and the first capacitive element.
14.	Smith does not disclose the first filter includes at least one series arm circuit disposed in a path from the first terminal via the first filter to the second terminal, and the at least one series arm circuit includes the first elastic wave resonator and the first capacitive element.
	Burgener discloses the first filter includes at least one series arm circuit (Burgener: Fig. 2D, item 96A) disposed in a path from the first terminal via the first filter to the second terminal, and the at least one series arm circuit includes the first elastic wave resonator (80A) and the first capacitive element (98A).
	As a consequence of the combination of claim 12, the first filter includes at least one series arm circuit disposed in a path from the first terminal via the first filter to the second terminal, and the at least one series arm circuit includes the first elastic wave resonator and the first capacitive element.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Smith US 6,724,278 in view of Burgener US 9,041,484 as applied to claim 1 or 12 above, and further in view of Fujiwara et al. US 10,044,340.
5.	The resultant combination discloses the filter device of claim 1 but does not disclose the plurality of elastic wave resonators include another elastic wave resonator that is not connected in parallel with a capacitive element, and under a condition of a value obtained by dividing a difference between an antiresonance frequency of an elastic wave resonator and a resonance frequency of the elastic wave resonator by the resonance frequency is defined as a fractional bandwidth, a fractional bandwidth of the first elastic wave resonator is larger than a fractional bandwidth of the another elastic wave resonator.
	Fujiwara discloses a ladder filter comprising a first resonator (8) and another resonator (9), each with resonance and anti-resonance frequencies (Table 1).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have designed the frequencies of the resonators of the ladder filter with the frequencies of resonators of the ladder filter of Fujiwara.  The modification would have been obvious because both the resultant combination and Fujiwara disclose ladder filters and thus applicable to each other and filters are designed to obtain desired frequencies characteristics as well known in the art (Burgener: Col. 30 lines 62-65; Fujiwara: Col. 1 line 66 – Col. 2 line 1).  As a consequence of the combination, a fractional bandwidth of the first resonator (Fujiwara: item 8) is (0.925-0.89)/0.89 = 0.39, which is larger than a fractional bandwidth of another resonator (Fujiwara: item 9) of (0.93-0.90)/0.90 = 0.033.
15.	The resultant combination discloses the filter device of claim 12 but does not disclose the plurality of elastic wave resonators include another elastic wave resonator that is not connected in parallel with a capacitive element, and under a condition of a value obtained by dividing a difference between an antiresonance frequency of an elastic wave resonator and a resonance frequency of the elastic wave resonator by the resonance frequency is defined as a fractional bandwidth, a fractional bandwidth of the first elastic wave resonator is larger than a fractional bandwidth of the another elastic wave resonator.
	Fujiwara discloses a ladder filter comprising a first resonator (8) and another resonator (9), each with resonance and anti-resonance frequencies (Table 1).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have designed the frequencies of the resonators of the ladder filter with the frequencies of resonators of the ladder filter of Fujiwara.  The modification would have been obvious because both the resultant combination and Fujiwara disclose ladder filters and thus applicable to each other and filters are designed to obtain desired frequencies characteristics as well known in the art (Burgener: Col. 30 lines 62-65; Fujiwara: Col. 1 line 66 – Col. 2 line 1).  As a consequence of the combination, a fractional bandwidth of the first resonator (Fujiwara: item 8) is (0.925-0.89)/0.89 = 0.39, which is larger than a fractional bandwidth of another resonator (Fujiwara: item 9) of (0.93-0.90)/0.90 = 0.033.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Smith US 6,724,278 in view of Burgener US 9,041,484 as applied to claim 1 above, and further in view of Sekine et al. US 10,491,191.
6.	The resultant combination discloses the filter device of claim 1, but does not disclose under a condition a capacitance value per unit area is defined as a capacity density, a capacity density of the first capacitive element is higher than a capacity density of the first elastic wave resonator.
	Sekine discloses a filter (Fig. 3) comprising a resonator (S2) in parallel with a capacitor (Cs), wherein the capacitance density of capacitor is higher than resonator (Col. 6 lines 20-35).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first capacitive element to have higher capacity density than that of the resonator.  The modification would have been obvious because the capacitive element with higher capacitive density would take less area as taught by Sekine (Col. 6 lines 20-35).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Smith US 6,724,278 in view of Burgener US 9,041,484 as applied to claim 1 above, and further in view of Franzon US 8,742,870.
8.	The resultant combination discloses the filter device of claim 1, including the second filter includes an elastic wave filter (Smith: Col. 2 lines 29-33; SAW device) but does not disclose a first phase shifter disposed in a path between the elastic filter and the first terminal; a second phase shifter disposed in a path between the elastic filter and the second terminal; the first phase shifter and the second phase shifter are configured to increase an impedance of the second filter in the first passband.
	Franzon discloses a first filter (e.g. F1); a second filter (e.g. F3), a first phase shifter (24, TL5) disposed in a path between the second filter and the first terminal; a second phase shifter (26, TL6) disposed in a path between the second filter and the second terminal; the first phase shifter and the second phase shifter are configured to increase an impedance of the second filter in a first passband (Col. 3 lines 40-52; the phase shifter effectively would act similarly due to similar placement as Applicant).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added phase shifters between the second filter and the first and second terminals.  The modification would have been obvious for the benefit of minimizing reactive loading of the filters as taught by Franzon (Col. 3 lines 40-52). 

Claims 9-11, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Smith US 6,724,278 in view of Burgener US 9,041,484 as applied to claim 1 or 12 above, and further in view of Tomita et al. US 2017/0331458.
9.	The resultant combination discloses the filter device of claim 1, but does not disclose a first switch, a second switch, a third switch, and a fourth switch, wherein the first switch, the first filter, and the second switch are connected in series in this order between the first terminal and the second terminal, the third switch, the second filter, and the fourth switch are connected in series in this order between the first terminal and the second terminal, and between the first terminal and the second terminal, the first switch, the first filter, and the second switch which are connected in series are connected in parallel with the third switch, the second filter, and the fourth switch which are connected in series.
	Tomita discloses a filter device (Fig. 9, etc.) comprising a first terminal (P1), a second terminal (P2B); a first switch (SW1), a second switch (SW7), a third switch (SW2), and a fourth switch (SW8), wherein the first switch, a first filter (SAW1), and the second switch are connected in series in this order between a first terminal and a second terminal; the third switch, a second filter (SAW2), and the fourth switch are connected in series in this order between the first terminal and the second terminal, and between the first terminal and the second terminal, the first switch, the first filter, and the second switch which are connected in series are connected in parallel with the third switch, the second filter, and the fourth switch which are connected in series (Fig. 9).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added switches at the input and output connections of the filters.  The modification would have been obvious because the switches allow the control of bands selection well known in the art and the switches provides reduction in insertion loss as taught by Tomita ([0046], [0047], [0075], [0082]).
10.	The resultant combination discloses the filter device of claim 1, but does not disclose a first switch and a second switch, wherein the second filter and the first switch are connected in series in this order between the first terminal and the second terminal, between the first terminal and the second terminal, the first filter is connected in parallel with the second filter and the first switch which are connected in series, the second switch is connected between a third terminal and a node that connects the second filter and the first switch.
	Tomita discloses a filter device (Fig. 9, etc.) comprising a first terminal (P1), a second terminal (P2B); a first switch (SW8) and a second switch (SW10), wherein a second filter (SAW2) and the first switch are connected in series in this order between the first terminal and the second terminal, between the first terminal and the second terminal, a first filter (SAW1) is connected in parallel with the second filter and the first switch which are connected in series, the second switch (SW10) is connected between a third terminal (ground) and a node (C4) that connects the second filter and the first switch.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added switches to the second filter as in Tomita.  The modification would have been obvious because the switches allow the control of bands selection well known in the art and the switches provides reduction in insertion loss as taught by Tomita ([0046], [0047], [0075], [0082]).
11.	The resultant combination discloses the filter device of claim 1, but does not disclose a first switch and a second switch, wherein the first filter and the first switch are connected in series in this order between the first terminal and a third terminal, between the first terminal and the third terminal, the second filter is connected in parallel with the first filter and the first switch which are connected in series, the second switch is connected between the second terminal and a node between the first filter and the first switch.
	Tomita discloses a filter device (Fig. 9, etc.) comprising a first terminal (P1), a second terminal (P2B); a first switch (SW10) and a second switch (SW8), wherein a first filter (SAW2) and the first switch (SW10) are connected in series in this order between the first terminal and a third terminal (ground), between the first terminal and the third terminal, the second filter (SAW3) is connected in parallel with the first filter and the first switch which are connected in series, the second switch (SW8) is connected between the second terminal and a node (C4) between the first filter and the first switch.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added switches to the first filter as in Tomita.  The modification would have been obvious because the switches allow the control of bands selection well known in the art and the switches provides reduction in insertion loss as taught by Tomita ([0046], [0047], [0075], [0082]).
21.	The resultant combination discloses the filter device of claim 12, but does not disclose a first switch and a second switch, wherein the second filter and the first switch are connected in series in this order between the first terminal and the second terminal, between the first terminal and the second terminal, the first filter is connected in parallel with the second filter and the first switch which are connected in series, the second switch is connected between a third terminal and a node that connects the second filter and the first switch.
	Tomita discloses a filter device (Fig. 9, etc.) comprising a first terminal (P1), a second terminal (P2B); a first switch (SW8) and a second switch (SW10), wherein a second filter (SAW2) and the first switch are connected in series in this order between the first terminal and the second terminal, between the first terminal and the second terminal, a first filter (SAW1) is connected in parallel with the second filter and the first switch which are connected in series, the second switch (SW10) is connected between a third terminal (ground) and a node (C4) that connects the second filter and the first switch.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added switches to the second filter as in Tomita.  The modification would have been obvious because the switches allow the control of bands selection well known in the art and the switches provides reduction in insertion loss as taught by Tomita ([0046], [0047], [0075], [0082]).
22.	The resultant combination discloses the filter device of claim 12, but does not disclose a first switch and a second switch, wherein the first filter and the first switch are connected in series in this order between the first terminal and a third terminal, between the first terminal and the third terminal, the second filter is connected in parallel with the first filter and the first switch which are connected in series, the second switch is connected between the second terminal and a node between the first filter and the first switch.
	Tomita discloses a filter device (Fig. 9, etc.) comprising a first terminal (P1), a second terminal (P2B); a first switch (SW10) and a second switch (SW8), wherein a first filter (SAW2) and the first switch (SW10) are connected in series in this order between the first terminal and a third terminal (ground), between the first terminal and the third terminal, the second filter (SAW3) is connected in parallel with the first filter and the first switch which are connected in series, the second switch (SW8) is connected between the second terminal and a node (C4) between the first filter and the first switch.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added switches to the first filter as in Tomita.  The modification would have been obvious because the switches allow the control of bands selection well known in the art and the switches provides reduction in insertion loss as taught by Tomita ([0046], [0047], [0075], [0082]).


Response to Arguments
Applicant’s amendments/arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in addition with Smith US 6,724,278.
Additionally the previously objected-allowable claims 10 and 11 have been withdrawn in view of Tomita US 2017/0331458.

Conclusion
This Office Action is made Non-Final because of the previously objected-allowable claims 10 and 11 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843